PCIJ_AB_40_GermanMinoritySchools_DEU_POL_1931-05-15_ADV_01_NA_00_EN.txt. COUR PERMANENTE DE JUSTICE INTERNATIONALE

SERIE A/B
ARRETS, ORDONNANCES ET AVIS CONSULTATIFS

FASCICULE N° 40

ACCÈS AUX

ÉCOLES MINORITAIRES ALLEMANDES
EN HAUTE-SILESIE

 

 

AVIS CONSULTATIF DU 15 MAT 1931
XXIm° SESSION

1931

XXIst SESSION
ADVISORY OPINION OF MAY 15th, 1931

 

 

PERMANENT COURT OF INTERNATIONAL JUSTICE

SERIES A./B. :
JUDGMENTS, ORDERS AND ADVISORY OPINIONS

FASCICULE No. 40

ACCESS TO

GERMAN MINORITY SCHOOLS
| IN UPPER SILESIA

SOCIÉTÉ D’EDITIONS A. W. SIJTHOFF’S

LEYDE LEYDEN
A. W. SIJTHOFF PUBLISHING COMPANY
PERMANENT COURT OF INTERNATIONAL JUSTICE

19316
M h.
TWENTY-FIRST SESSION. General lst:

No. 40.
May 15th, 1931.

ACCESS TO
GERMAN MINORITY SCHOOLS
IN UPPER SILESIA

German Minorities in Polish Upper Silesia.—The educational
system, admission to Minority schools, declaration concerning the
language of childven.—The Geneva Convention of May r5th, 1922,
between Germany and Poland, Articles 69, 74, I3I, 132 and 149.
— Resolutions of the Council of the League of Nations of March rath
and December 8th, 1927, institution by way of exception of
language tests.— Judgment of the Permanent Court of International
Justice of April 26th, 1928, the German- Government versus the
Polish Government, interpretation of the Convention, retroactive
operation.—Purpose and effect of the language tests instituted in
1927 by the Council.— Conclusive character of the language declarations.

ADVISORY OPINION.

Before: MM. ADATCI, President; GUERRERO, Vice-President ;
KELLOGG, Baron ROLIN-JAEQUEMYNS, Count Rost-
worowski, MM. FROMAGEOT, ALTAMIRA, ANZILOTTI,
Sir CecrL Hurst, MM. Scuticxinc, NEGULESCO, Jonkheer
VAN Eysinca, Judges.

THE CouRT, composed as above, gives the following opinion :
GERMAN MINORITY SCHOOLS IN UPPER SILESIA 5

On January 24th, ‘1931, ‘the Council of the League of
Nations adopted the following Resolution :

“The Council of the League of Nations has the honour
to request the Permanent Court of International Justice
to give an advisory opinion, in accordance with Article 14
of the Covenant, on the following question :

‘Can the children who were excluded from the German
Minority schools on the basis of the language tests
provided for in the Council’s Resolution of March rath,
1927, be now, by reason of this circumstance, refused
access to these schools ?’

The Secretary-Geñeral is authorized to submit the pre-
sent request to the Court, to give any assistance required
in the examination of the question and, if necessary, to
take steps to be represented before the Court.”

In pursuance of this Resolution, the Secretary-General, on
January 31st, 1031, transmitted to the Court a Request for
an advisory opinion in the following terms:

“To the Permanent Court of International Justice.

The Secretary-General of the League of Nations,

in pursuance of the Council Resolution of January 24th,
1931, and in virtue of the authorization given by the Council,

has the honour to submit to the Permanent Court of Inter-
national Justice an application requesting the Court, in accord-
ance with Article 14 of the Covenant, to give an advisory
opinion to the Council on the question which is referred to
the Court by the Resolution of January 24th, 1937.

The Secretary-General will be prepared to furnish any
assistance which the Court may require in the examination
of this matter and will, if necessary, arrange to be repre-
sented before the Court.”

The. Request was accompanied by the Report upon which
the Council had adopted the Resolution quoted above. The
minutes of the meeting at which this Resolution was adopted
were sent subsequently. The Secretary-General also forwarded
to the Court the documents indicated in the annex 1.

In conformity with Article 73, No. 1, paragraph 1, of the
Rules of Court, the Request was communicated to Members
of the League of Nations and to States entitled to appear

 

 

1 See Annex 1.
GERMAN MINORITY SCHOOLS IN UPPER SILESIA 6
before the Court. Furthermore, the Registrar, by means of a
special and direct communication, informed the German and
Polish Governments, which were regarded by the Court as
likely, in accordance with the terms of Article 73, No. 1,
paragraph. 2, of -the Rules, to be able to furnish information
on the question submitted to the Court for advisory opinion,
that the Court was prepared to receive from them written
statements and, if they so desired, to hear oral statements
made on their behalf at a public hearing to be held for
the purpose. At the same time, the interested Governments
were requested to indicate the times within which they —
would be ‘ready to file their written statements, if any.
- On receipt of this information, the President of the Court,
by an Order made on February 24th, 1931, fixed March 25th,
1931, as the date by which were to be filed the written
statements the submission of which had been announced by
the two Governments; he added that it was not the inten-
tion of the Court to call for the submission of a second
written statement, but that should the two Governments, or
one of them, desire it, the Court would be prepared to
receive a second statement on April 13th. On the: former of
these dates, statements were filed on behalf of the German
and Polish Governments; on the second a statement was
filed on behalf of the German Government only, the Polish
Government announcing that it did not intend to submit
a second written statement.

In the course of public sittings held on | April eth: 16th,
17th, 18th, 2oth and 22nd, 1931, the Court heard the oral
arguments of M. Erich Kaufmann, on behalf of the German
Government, and of M. Jean Mrozowski, on behalf of the
Polish Government, and also the replies given by them to
questions put to them by the Court. |

In addition to the statements and observations of the Gov-
ernments concerned and the documents: transmitted by the
Secretary-General of the League of Nations, as stated above,
the Court had before it a series of documents placed on the
record in the course of the hearings by the. representatives
of the two Governments or sent to it by the Secretary-
General of the League of Nations at the Court’s request 1.

1 See Annex 2.
GERMAN MINORITY SCHOOLS IN UPPER SILESIA 7

*
* *

The above being the state of the proceedings and the sub-
mission of the case being in all respects regular, the request '
for an advisory opinion arises m the following circumstances:

Article 69 of the Convention of May 15th, 1922, between
Germany and Poland concerning Upper Silesia lays down, in
paragraph 1, that the Polish Government ‘‘will provide in the
public educational system in towns and districts in which a
considerable proportion of Polish nationals of other than Polish
speech are residents adequate facilities for ensuring that in the
primary schools the instruction shall be given to the children
of such Polish nationals through the medium of their own lan-
guage”.

According to Article 74 of the same Convention, ‘‘the ques-
tion whether a person does or does not belong to.a racial,
linguistic or religious minority may not be verified or disputed
by the authorities’.

Article 131 adds: ‘‘(z) In order to determine the language
of a pupil or child, account shall only be taken of the verbal
or written statement of the person legally responsible for the
education of the pupil or child. This statement may not be
verified or disputed by the educational authorities. (2) Sim-
ilarly, the educational authorities must abstain from exercising
any pressure, however slight, with a view to obtaining the
withdrawal of requests for the establishment of minority educa-
tional institutions.”

Lastly, by Article 132, paragraph x, the German and Polish
Governments have stipulated that “by language for imparting
instruction or language considered as a subject of the curri-
culum is meant correct literary Polish or German as the case
may be”.

In 1926, difficulties arose between the Deutscher Volksbund,
representing the German Minority, and the Polish authorities,
following upon a rush of applications for the admission of
children to the German schools for the school year 1926-1927,
and as the result of an administrative enquiry: held by the

7
GERMAN MINORITY: SCHOOLS IN UPPER SILESIA’ .. 8

Polish authorities into the régularity of these applications and
the rejection of a large number of them by those authorities
on the ground that they were irregular or that the children
did not belong to the German Minority. |

A petition on the subject submitted by the Deutscher Volks-
bund to the Polish Minorities Office, was, in accordance with
Article 149 of the Convention, referred to M. Calonder, Presi-
dent of the Mixed Commission set up under the Convention,
for his opinion. M. Calonder’s opinion not having been accepted
by the Polish authorities, the Deutscher Volksbund, acting
under the same article, appealed to the Council of the League
of Nations.on February 12th, 1927.

After receiving this appeal, the Council adopted the follow-
ing Resolution on March rath, 1927:

“T.—The Council, having examined the appeal by the
Deutscher Volksbund of Upper Silesia :

(A) notes the Polish Government’s statement to the
effect that children have been admitted to the minority
schools whose mother-tongue, according to the declarations
made by the persons legally responsible for their education
during the enquiry held in the summer of ‘1926, was
German :

4

(B) directs the Polish Government's attention to the
great importance of not insisting upon the measures taken
by its local authorities .to exclude from the minority
- schools the following categories of children for whom
applications for admission have been recéived:

1. Demands for admission invalidated because the
parents, guardians, etc., did not comply with the
invitation to appear at the enquiry held during
the summer of 1926.

2. Demands for admission invalidated on the grounds
that the children to be admitted, whose mother-
tongue was stated at the time of the enquiry to
be both German and Polish, did not belong to the
German minority.

Accordingly, an opportunity should be given to children
in these two categories to enter the minority schools as
soon as possible and without fresh application, except
when the child

(2) did not possess Polish nationality ;
GERMAN MINORITY SCHOOLS IN UPPER SILESIA 9 -

(6) was entered for the minority school by a person
- who was not legally responsible for the child’s edu-
cation ;

(c) did not belong to the school district ;

(@) should have attended another school :

(e) was no longer of compulsory school age.

Children who, in view of the above considerations,
should be admitted to a minority school but are at pre-
sent attending a Polish school may remain there until
the end of the present school -year,

All proceedings therefore should be suspended that may
have been taken against the person responsible for the
child’s education because the child did not appear at
the Polish school when such child, in virtue of the fore-
going considerations, should be admitted to a minority

” school

Il—The Council considers that it is inexpedient to
admit to minority schools children who speak only Polish.

The Council decides to institute a system of enquiry
into the concrete cases falling under the categories men-
tioned in paragraph I B, 1 and 2 above, which may appear
doubtful to the Polish local school authorities.

A similar system of enquiry might also be applied in
the case of any fresh demands for the admission of
children that may subsequently be received from persons
legally responsible for their education when such cases
appear doubtful to the Polish local school authorities.
The object of the enquiry will be to ascertain whether
or not the child speaks the “school!” language used in
the minority school so that it can usefully attend that
school.

The method of enquiry will be as follows:

In every doubtful case, the local authorities shall refer
the question to the President of the Upper Silesian Mixed
Commission, assisted by a. Swiss national, who shall be
an expert in educational matters, appointed by the Coun-
cil of the League of Nations or by the present Committee.
If, in view of the expert’s opinion as to the child’s know-
ledge of German, the President declares that it would be
useless for the child to attend the minority school, the
child shall be excluded from that school.

The financial arrangements concerning the expert shall
be made by the Rapporteur, with the assistance of the
Secretary-General, on a basis of payment of costs by
the League of Nations, subject to refund by the Polish
Government.
GERMAN MINORITY SCHOOLS IN UPPER SILESIA 10

III.—The system of enquiry laid'down in paragraph IT
above shall also be. applied in the case of children in
respect of whom the persons legally responsible for their
education -declared, at the enquiry held in 1926, that
their: mother-tongue was Polish, should these persons
express such a desire. In such cases the child in question
shall be allowed to enter the minority school if, in view
of the expert’s opinion. as to its knowledge of German,
the President declares that the child could usefully” be

admitted to that school.

IV.—Any question concerning .the execution of the
above provisions which the Polish Government or the
President of the Mixed Commission may desire to have
investigated shall, for greater convenience, be definitely
settled by the Rapporteur to the Council unless the Rap-
porteur considers it necessary to refer it to the Council,

V.—The arrangement provided for in paragraphs IT,
III and IV above shall be regarded as an excéptional
measure designed to meet a de facto situation not covered
by the Convention of May 15th, 1922; it shall not be
interpreted as in any way modifying the provisions of
that Convention.”

This Resolution adopted the proposals made by the Rap-

porteur, who stated that the proposals were inspired by the
“desire to find a practical solution of this extremely urgent
matter without attempting to deal with certain’ legal ques-
tions”.
- In the course of the observations made on that occasion
by the German representative, who was then President of
the Council, and by the Polish representative, the German
representative made the following statement : :

“The German Government regards the proposal submitted
by the representatives of Colombia, Italy and-:the Nether-
lands as a way out of. the difficulties which recently arose. in
connection with. the Minority schools in Polish Upper Silesia.
Let me express to the members of the Council who drew up
this report my thanks for their efforts. ;

I wish, however, to point out that the report: which we
have just heard read. out leaves open the legal question in
connection with this affair. I wish to add a few words on
this subject.

ro.
GERMAN MINORITY SCHOOLS IN UPPER SILESIA II

Articles 74 and 131 of the Geneva Convention lay down
quite explicitly that the statements of the children’s parents
may be neither verified nor contested, and, to my mind, there
can be no doubt that the opinion given by M. Calonder lays |
down the legal situation in an absolutely accurate manner.
It follows that, from the legal point of view, there can be no
question that even.a child which knows no language but
Polish must be allowed admission to the Minority school. The
principle that the decision as to which school the child is to
_attend depends solely upon its parents’ wishes must in future
be rigidly maintained, irrespective of the language spoken
by the child. I am glad that on this point I find myself
in agreement with the views of the Polish Government, which,
in a note dated July rgth, 1921, concerning Polish schools
in the Free City of Danzig, states that ‘the question whether
the child speaks Polish or is of Polish origin must be deter-
mined solely by the verbal or written statement of its legal
representative. The school authority is not entitled to exa-
mine the statement made in the parents’ declaration.’

If the German Government makes no objection to the report,
notwithstanding the legal position which I have outlined, it is
because, as is emphasized in the last paragraph of the report,
the solution in the present case is to be regarded only as an
exceptional measure and applicable only to an exceptional
situation. The object of that solution is to get over an
exceptional emergency which could not be foreseen; in the
interests of the children a speedy solution had to be found,
and therefore there was, unfortunately, no possibility of solv-
ing the legal question which arises: in this particular case;
otherwise the children would have continued to have no regular
schooling for months to come. M. Calonder, too, has pointed
out that the legal position may result in educational disad-
vantages—a point of view. which also favours a practical
solution.

The German Government, however, could not agree to the
report if the examination of the children proposed in it were
also to apply to subsequent disputes and if the result of the
present .settlement were to introduce any new permanent
factor into the. Geneva Convention.

We confidently expect that no question as to the legal posi-
tion will arise in the future. Should that position, however,
again be called in question, Germany would be obliged to
press for a fundamental and final decision with regard to it.”

>
GERMAN MINORITY SCHOOLS IN UPPER SILESIA 12

No objection was raised to this statement, and the Rap-

porteur merely pointed out that:

“The statements made do not in any way amend our
proposals, and I hope that they will be unanimously accepted.
It will be sufficient to include these statements in the minutes
of this meeting.”

Such were the conditions in which the Resolution was
adopted.

Some months later the same difficulties again arose.

On October 18th, 1927, the Polish Government, relying
on paragraph IV of the Resolution of. March r2th, requested
the Rapporteur “to make a pronouncement as to whether the
system of enquiry established by the Resolution of March r2th,
1927, should by the terms of the third paragraph of
Part II, be applied to 735 children of the school year 1927-
1928”.

The Rapporteur having replied in the affirmative, the
German Government took exception to this view and brought
the question before the Council, contending that the Reso-
lution of March rath referred “solely to those children
whose entry in the school registers was then under discus-
sion, that was to say, those belonging to the 1926-1927
class”, that there was a divergence of view “‘concerning the
scope of the March Resolution”, and that it had now become
necessary “‘to clear up finally the legal questions of -prin-
ciple governing the admission of children to the German
Minority schools”.

‘Before the Council, the German representative declared
that his Government intended to apply, under the Conven-
tion of 1922, to the Permanent Court of International Jus-
tice for an interpretation of the relevant provisions of the

_ Convention.

He assumed “that the Council would immediately notify
its agreement with the proposition that the decision of the
Permanent Court should also definitely. regulate. the position
of the children belonging to the 1927-1928 class”.

The President then proposed that the Council ‘should
note the German representative’s declaration. It must be
understood—he said—that the examinations at present pro-

12
GERMAN MINORITY SCHOOLS IN UPPER SILESIA 13

ceeding of children belonging to the school year 1927-1928
would continue. The decision which might be taken by
the Court would decide whether children who, as a conse-
quence of the examinations, might be transferred to the
Polish school, should finally be admitted to the Minority
schools.” | |

This proposal of the President was adopted,. purely and
simply, and in this way ,a second. Resolution of the Council
of the League of Nations dated December 8th, 1927, came
into existence. |

The system of examinations which had been begun under
M. Maurer, a Swiss expert, after the passing of the Reso-
lution of March 12th, was, accordingly, carried on during
the summer and autum of 1927, and until February 1928.

Meanwhile, the German Government, in conformity with
the intention which it had announced, instituted proceedings
before the Permanent Court of International Justice by
means of an application in which it asked for judgment to
the effect that the German-Polish Convention relating to .
Upper Silesia, and in particular Articles 74 and 131, provided
for declarations of a purely subjective. character, merely ©
expressing the desire of the parents that their children should
be admitted to a German Minority school, and that such
declarations were not subject to any enquiry, dispute, pres-
sure or hindrance whatever.

In answer to this application, the Polish Government main-
tamed, on the contrary, that the Convention no doubt allowed
the parents freedom to make declarations, but that. such
declarations must be of an objective character and must state
whether or not the child belongs to a minority and what is
the language of the child.

In its judgment of April 26th, 1928, the Court decided :

“that Articles 74, 106 and 131 of the German-Polish
Convention of May 35th, 1922, concerning Upper Silesia,
bestow upon every national the right freely to declare
according to his conscience and on his personal responsi-
bility that he does or does not belong to a racial, lin-
guistic or réligious minority and to declare what is the
language of a pupil or child for whose education he is
legally responsible ; ;

13
GERMAN MINORITY SCHOOLS IN UPPER SILESIA I4

that these declarations must set out what their author
regards as the true position in regard to the point in
question and that the right freely to declare what is the
language of a pupil or child, though comprising, when
necessary, the exercise of some discretion in the apprecia-
tion of circumstances, does not constitute an unrestricted
right to choose the language in which instruction is to be
imparted or the corresponding school ;

that, nevertheless, the declaration contemplated by
Article 131 of the Convention, and also the question
whether a person does or does not belong to a racial, lin-
guistic or religious minority, are subject to no verification,
dispute, pressure or hindrance whatever on the part of the
authorities’.

In May, 1928, requests for admission to the German schools
were submitted on behalf of 172 children who, at the time
when entries for the Minority schools were being made for the
year 1928-1929, had just undergone the language test and had
been found not to possess an adequate knowledge of German.

These applications were, like the preceding ones, rejected by
the Polish authorities. Once more, the Deutscher Volksbund
submitted petitions to the President of the Mixed Commission
(September 1928— January 1929), contending that the decisions
excluding children who had failed to pass the tests had ceased
to operate after the expiry of the school year 1927-1928.

On February 15th, 1929, the President of the Mixed Com-
mission delivered his opinion. In it he recalled the interpreta-
tion given by the Court and observed that “if he took into
consideration only the Geneva Convention and the judgment
of the Court, he would have had to give an opinion to the
effect that all the pupils in question should be admitted to the
Minority schools, seeing that the persons responsible for their
education had declared in each case that the child’s language
was German”. But, he added, there was another factor which
had, as an exception, to be taken into consideration in the
present case, namely the Resolutions of the Council of
March r2th and December 8th, 1927, and the language tests
carried out in pursuance thereof, which had shown that these
children who had been examined between May 24th, 1927, and
February 27th, 1928; did not possess an adequate knowledge
of the German language. .

14
GERMAN MINORITY SCHOOLS IN UPPER SILESIA T5

Considering that this was a situation of a quite peculiar
character, transitional between the Council’s Resolutions and
the Court’s judgment, the President of the Mixed Commission
felt ‘‘authorized and compelled to cause considerations of equity
and of a conciliatory school policy to prevail, as an exception,
over the strict legal principles enunciated in the judgment of
the Hague Court, which prohibit any questioning of a declaration
as to the language of a child and oblige it to be respected
without regard to its accuracy’. M. Calonder added that it
was not possible for the children to have learned German in
the short time which had elapsed between the examination and
the application for admission, that, for the future, he would
be bound by the judgment of the Hague Court, but for the
present, it was manifest that the declarations were not in
conformity with the facts. He, therefore, upheld the decision
of the Polish authorities that the children should be excluded.

Again, in November-December 1929—this time with refer-
ence to the school year 192g-1930—the same questions were
raised by-the Deutscher Volksbund in regard to sixty children
who had been excluded as a result of M. Maurer’s examina-
tions in 1927-1928.

On this occasion the President of the Mixed. Commission,
in an opinion dated February roth, 1930, ruled that these
children should be admitted to the German Minority schools,
while the Polish authorities maintained, on the contrary, that
the Council’s Resolution of March rath, 1927, must be con-
strued as signifying that the results of the language tests
should be regarded as possessing a permanent and definitive
character. .

As the opinion of the President of the Mixed Commission
was thus not accepted by the Polish authorities, the Deut-
scher Volksbund once more appealed to the Council of the
League of Nations (September, 1930).

On January 24th, 1031, the Council decided to ask the
Court for an advisory opinion, as provided in Article 14 of
the Covenant, in regard to the following question:

“Can the children who were exclüded from the German
Minority schools on the basis of the language tests pro-
vided for in the Council’s Resolution of March 12th,

15
GERMAN MINORITY SCHOOLS IN UPPER SILESIA 16

1927, be now, by reason of this circumstance, refused
access to these schools ?”

It is in these circumstances that the Court is now called
upon to give its opinion.

* * *

In. order to reply to the question put to the Court, it is
necessary to determine the character, force and scope of
the arrangement adopted by the Council in its Resolution
of March rath, 1927, and the effects of its application. |

In the first place, it is clear that the arrangement adopted
on March 12th, 1927, by a unanimous vote of the members
of the Council, is evidence that, for the school year 1926-
1027, both the Polish and German Governments had come
to a compromise in regard to their respective standpoints:
Germany by accepting the proposal for language tests, and
Poland by consenting to admit to the German schools a
number of children whom its authorities had excluded.

However, without going into the question whether the
arrangement adopted by the Council’s Resolution of March 12th,
1927, was solely an agreement in the nature of a compro-
mise between the two Governments concerned duly accepted
by the Council, or whether the assent of the -respective
Governments resulted from their participation in the una-
nimous vote of the Council, so that the character of the Reso-
lution as a Council resolution was not affected, it suffices
to note that the arrangement was accepted by both sides.
It was regularly adopted by the Council, no matter whether
that body intended to act under Article 149 of the Conven-
tion, or in virtue of the general powers conferred on it by
the Covenant. It is not disputed that the arrangement, as
accepted, was valid and binding for both countries.

On the other hand, the Council declared that it did not
intend to modify the Convention. As has been seen (para. V
of the Resolution), it carefully abstained from doing so. The
system of language tests was expressly described, with the
acquiescence of the two Governments signatories of the Con-
vention, as an “‘exceptional’’ measure, solely intended to meet
a! temporary situation, namely the existence of a large number

16
GERMAN MINORITY SCHOOLS IN UPPER SILESIA. 17

of children whose admission to the German school had been
applied for but who had been excluded therefrom.

In point of fact, since different opinions were held as to
the interpretation of the provisions of the Convention, no
question of applying these provisions arose. At a later date,
it became necessary to determine the interpretation of these
provisions. That was the object of the recourse to the Court
of Justice and of the judgment delivered on April 26th, 1928.

Similar observations may be made in regard to the conse-
quences resulting from the execution of the arrangement of
March trath, 1927.

The system of language tests provided by the Council
had in view (r) “concrete cases falling under the categories
mentioned in paragraph I (B), r and 2 above”: in other
words, children in respect of whom applications for admission
to the German schools had been made for the school year
1926-1927," and who had been excluded by the Polish author-
ities on the ground of failure on the part of the parents to
appear fat the administrative enquiry or that they did not belong
to the German minority ;—and (2) children whose parents
had not yet submitted an application and who therefore had
not been excluded but whose cases likewise seemed doubt-
ful to the Polish school authorities.

This system of tests, as sanctioned by the second Resolution .
of December 8th, 1927, was restricted to children in respect of
whom applications for admission to German Minority schools
for the school year 1927-1928 had been made.

No adequate proof has been furnished that, in the present
case, the “school year” should be regarded as meaning any-
thing other than the period (September to June) during which
instruction is given in the public schools. It is therefore only
in respect of the school years for which applications for admis-
sion had been made, that the language tests were instituted.

One does not understand how these language tests could
have resulted in settling the situation of these children through-
out the whole period of their compulsory attendance at school
and thereby cause the effects of the arrangement to prevail
over the application of Articles 74 and 131 of the Convention.

17
GERMAN. MINORITY . SCHOOLS IN UPPER. SILESIA 18

This appears all the more evident because it is not disputed
that there is nothing to prevent parents from demanding the
transfer of children from an ordinary Polish school to a
German Minority school during the period of their school
attendance.

The only object of the system of language tests, and its
only consequence, was to ascertain whether children could pro-
fitably attend schools in which literary German was the lan-
guage of instruction. The Council did not intend—as has been
seen—to replace the system of declarations provided in Art-
icles 74 and 13x of the Convention, the legal scope of which
was disputed, by another system. As was specifically stated, the
legal issue was left open, and it was only resolved by the
Court’s judgment of April 26th, 1928.

(Thus, when, in December, 1927, the Council had to consider
the same difficulty in regard to the school year 1927-1928 as
had been submitted to it a few months previously in regard
to the school year 1926-1927, it provided in its Resolution of
December 8th for the system of language tests to be conti-
nued only for the year 1927-1928. As at that moment a legal
interpretation of the Convention, which would enable the lat-
ter to be applied strictly, was expected very shortly— which
had not been the case in the previous March—the Council
expressly provided that the children excluded from the minor-
ity schools as a result of the tests might nevertheless be
transferred to those schools, if such were the consequence of
the decision to be given by the Court.

The Council therefore did not create a special and permanent
situation for the children in question: it could not do. so
without modifying the Convention, and this was not its inten-
tion; it simply adopted a measure which was intended to
disappear when the interpretation of the Convention was
determined by the solution of the questions of law left open.

It has been contended that the tests took the place of the
declarations. But the purpose of the declarations was differ-
ent from that of the tests; there is nothing to justify the
assumption that the Council intended to substitute the latter
for the former.

The language tests no doubt established that in 1927 cer-
tain children did not possess a knowledge of German adequate

18
© GERMAN MINORITY SCHOOLS IN UPPER SILESIA 19

to enable them to profit by instruction in the German schools.
It is equally true that, according to the Court’s judgment,
the declarations as to a child’s language must be in accord-
ance with the facts. But, as has also been seen, these declara-
tions are conclusive and can neither be disputed nor verified.
To admit that the result of the tests made in 1927 could sub-
sequently be invoked to invalidate a declaration made—say—in
1931 under the Convention, would be to admit the possibility
of adducing evidence against such a declaration; but this is
prohibited by the Convention. To attach such an effect to the
language tests would be tantamount to modifying both the
Convention and the Council Resolution itself, and the Resolu-
tion expressly disavowed any idea of doing this.

Moreover, in a district where the language which children
commonly use to express their thoughts is usually a local
dialect, it may happen that some children do not know their
“own language’ (as that phrase is used in the Minorities
Treaties) well enough to be able to profit by instruction impart-
ed in that language. But while the language tests were sim-
ply intended to ascertain whether a child could profit by
instruction imparted in German, the declarations provided for
by the Convention have a different purpose, namely, to deter-
mine both whether a child belongs to the minority and what
its “own language” is. These declarations are conclusive and,
as a matter of fact, there is nothing to prevent a child who
was unable in 1927 to profit by instruction imparted in the
language of his minority, from being able to do so some years
later.

Though, in accordance with the rules of law, the interpreta-
tion given by the Court to. the terms of the Convention has
rétrospective effect—in the sense that the terms of the Con-
vention must be held to have always borne the meaning placed
upon them by this interpretation—it does not follow that
the results of the purely practical measures to which. the Coun-
cil legitimately had recourse in order temporarily to obviate
the difficulties resulting from the uncertainty prevailing as to
the meaning of the rules to be applied, are necessarily null
and void.

These results were operative for the period during which
provisional measures of a practical nature existed; all the more

3 19
GERMAN MINORITY SCHOOLS IN UPPER SILESIA 20

so because those measures were, after all, independent of the
interpretation of the Convention. But from the moment when
these measures ceased to be applicable—i.e., from the end of
the school years 1926-1927 and 1927-1928, and practically
speaking, from the time when the legal interpretation of the
Convention: had been determined by the judgment given on
April 26th, 1928—they could not be invoked in order to deduce
from them consequences incompatible with the provisions of
the Convention as duly interpreted.

If the foregoing considerations are sound, it follows that
admissions to the German Minority schools in the case of
children who passed the tests for the school years 1926-1927 and
1927-1928 remain valid and fully effective; that, on the other
hand, applications for admission submitted subsequently, even
in the case of those who failed to pass the tests, fall under
Articles 74 and 131 of the Convention as construed by the
Court and must, accordingly, be dealt with solely on the basis
of the declarations of the persons responsible for the education
of the children. |

FOR THESE REASONS,
The Court,

by eleven votes to one,
is of opinion :

that the children who were excluded from German Minority
schools on the basis of the language tests provided for by
the Council’s Resolution of March rath, 1927, cannot now,
by reason of this circumstance, be refused access to these
schools.

Done in English and in French, the French text being author-
itative, at the Peace Palace, The Hague, this fifteenth day
of May, one thousand nine hundred and thirty one, in two
copies, one of which is to be placed in the archives of the

20
GERMAN MINORITY SCHOOLS IN UPPER SILESIA : 21

Court, and the other to be forwarded to the Council of
the League of Nations.

(Signed) M. ADATCI,
President.

(Signed) À. HAMMARSKJOLD,
| Registrar,

Count Rostworowski, Judge, declaring that he is unable to
concur in the opinion given by the Court and availing him-
self of the right conferred on him by Article 71 of the Rules
of Court, has delivered the separate opinion which follows
hereafter.

(Initialled) M. A.
(Initialled) À. H.

21
